Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
12. (Currently Amended) The antenna of Claim [[10 or]]11, wherein an overall distance of the pair of lands and the pair of second lands, or between opposite outer edges of the pair of first lands and the single second land, is between 16 cm and 18 cm in the y-direction.
The rest of the claims remain as presented in the Claims dated 13 November 2020.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “wherein the first plane is spaced apart from the second plane by a value in the range of between 9 λ/100 and 13 λ /100 for an antenna operating frequency of between 700 MHz to 1100 MHz or in the range of 14 λ /100 to 18 λ /100 for an antenna operating frequency of between 470 MHz and 800 MHz, wherein λ is the wavelength of operation of the antenna.” This arrangement will provide unique antenna performance not realized by the prior art.
Nealy et al. (U.S. Patent No. 6057802) teaches a pair of electrically conducting first lands (16 and 18)disposed in a first plane, the pair of first lands being arranged to either side of, and spaced-apart from, an imaginary line on the first plane (see Fig. 1A); antenna feed means (a’ and b) for the pair of first 
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 2, 4-9, 11-17, 19-21, 23, and 25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896